Citation Nr: 1518794	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied service connection for tinnitus.

The Veteran testified before the undersigned at a Board hearing in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus has been shown to be the result of noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran asserts entitlement to service connection for tinnitus as directly related to active military service.  Specifically, he asserts that he was exposed to aircraft noises during service.  In his May 2010 claim of service connection for tinnitus, he stated that the condition began in 1970.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was an aviation electronics technician.  The Board finds the Veteran's report of noise exposure to be credible and consistent with his service.  Accordingly, in-service acoustic trauma is conceded.

During the development of the Veteran's claim, he was afforded a VA examination in October 2010, at which time he reported intermittent tinnitus that had its onset in 1995.  Reported military noise exposure consisted of aircraft and jet engines without the use of ear protection.  Post-miliary occupational noise exposure consisted of 10 years of logging using a power saw and diesel bulldozer with the use of hearing protection; 30 years of ranch work with periodic use of machinery with the use of hearing protection; 6 years of lawn care with the use of ear protection; and 5 years of roofing without the use hearing protection.  Recreational noise exposure included seasonal hunting for 52 years without the use of ear protection and attending concerts and car races.

Following review of the claims file and the Veteran, the VA examiner opined that the appellant's tinnitus was less likely as not related to his military service.  The examiner noted that there was no evidence of claims of tinnitus during service.  Additionally she reported that the Veteran's history indicated significant unprotected noise exposure during miliary service as an aviation electronic technician, however, it was impossible to rule out the contribution of over 40 years of occupational and recreational noise exposure.  

In the Veteran's December 2010 notice of disagreement, he stated that he had become accustomed to the ringing in his ears and that the condition started while he was on active duty.

During the September 2014 Board hearing, the appellant again stated that he was exposed to noise from jet engines during military service.  Additionally, he reported that he first noticed tinnitus in 1971 when he started college; however he did not know what the condition was and was not made aware of tinnitus until later in life.

The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  In this case, upon VA examination he indicated an onset of tinnitus was in 1995.  However, his later testimony of continuous symptomatology is found to be credible despite this inconsistency.  The Board notes that it is not uncommon for the Veteran to be confused with the examination question as to onset.  In this case, the appellant indicated that he had experienced tinnitus since service; however, he was not aware that "tinnitus" meant ringing in the ears until years later.  Given the in-service noise exposure without the use of hearing protection, the Board resolves doubt in the Veteran's favor. 

As tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


